Citation Nr: 1042017	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  03-10 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Evaluation of left knee disorder, status post arthrotomy, 
currently rated at 10 percent.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to October 
1970.  With particular reference to this appeal, the Veteran had 
active duty for training on June 11, 1994.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Board notes that this case was previously before the Board.  
In February 2005, the Veteran testified at a Board hearing before 
a Veterans Law Judge, sitting at the RO.  A transcript of this 
proceeding is associated with the claims file.  

In December 2007 the Board denied the claim.  The Veteran 
appealed the Board's December 2007 decision to the United States 
Court of Appeals for Veterans Claims (Court).  A Joint Motion for 
Remand was filed, and in an August 2008 Order, the Court granted 
the motion and remanded the matter to the Board for compliance 
with the instructions in the joint motion.  

In a March 2009 decision, the Board again addressed the merits of 
the claim, which the Board therein denied.  In a November 2009 
Joint Motion, the parties requested that the Court vacate and 
remand the Board's March 2009 decision, which the Court did, in 
an order dated November 19, 2009.  

The Veteran was informed by letter dated in June 2010 that the 
individual who conducted the Board hearing was no longer an 
employee of the Board.  The Veteran was offered the opportunity 
to attend another hearing conducted by the Judge who would decide 
his case.  The Veteran did not respond within the 30 days 
allotted, and has not since responded.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.

REMAND

In the Joint Motion, the parties stipulated that VA did not 
determine whether the April 2007 VA examiner, in stating his 
opinion, took into consideration any functional loss due to 
flare-ups.  In fact, although the April 2007 examiner noted that 
the appellant experienced flare-ups four times a week, and that 
pain could limit functionality during flare-ups, he did not state 
whether the Veteran was experiencing a flare-up at the time of 
the examination, and he concluded that describing this limited 
functionality in terms of additional range of motion loss would 
be speculative.  

However, in stating that an opinion could not be provided without 
resort to speculation, it is not clear whether the examiner lacks 
the expertise to render such an opinion, or whether some 
additional testing or information is needed, and possibly 
available, that would permit such an opinion.  Of course, either 
possibility would render the opinion inadequate for resolving the 
claim.  Green v. Derwinski, 1 Vet. App. 121 (1991); Daves v. 
Nicholson, 21 Vet. App. 46 (2007).  Thus, before the Board can 
rely on the examiner's conclusion that a proper assessment of 
additional range of motion during flare ups would be speculative, 
the examiner must explain the basis for such an opinion or the 
basis must otherwise be apparent in the Board's review of the 
evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
(a medical opinion "must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions").  

Furthermore, VA must ensure that any medical opinion, including 
one that states no conclusion can be reached without resorting to 
speculation, is "based on sufficient facts or data."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it 
must be clear that the examiner has indeed considered "all 
procurable and assembled data," by obtaining all tests and 
records that might reasonably illuminate the medical analysis.  
See Daves, supra.  When the record leaves this issue in doubt, it 
is the Board's duty to remand for further development.  See Jones 
v. Shinseki, 23 Vet. App. 382 (2010).

The examiner may also have an obligation to conduct research in 
the medical literature depending on the evidence in the record at 
the time of examination.  See Wallin v. West, 11 Vet. App. 509, 
514 (1998).  The phrase "without resort to speculation" should 
reflect the limitations of knowledge in the medical community at 
large and not those of a particular examiner.

Based on the lack of appropriate explanation for the examiner's 
conclusion, the Board finds that the opinion is inadequate.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In addition, the parties to the Joint Motion also noted that the 
appellant was found to have a positive McMurray's sign and 
effusion in a February 2002 VA rheumatology consultation, and 
that such finding could potentially support a higher rating under 
Diagnostic Codes 5257 and 5258.  However, the parties stipulated 
that VA did not discuss whether the appellant could be entitled 
to a higher rating for a specific period under Fenderson v. West, 
12 Vet. App. 119 (1999), and that this possibility must be 
addressed.  

The Board is bound by the findings contained in the Joint Motion, 
as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 
527-8 (1997) [under the "law of the case" doctrine, appellate 
courts generally will not review or reconsider issues that have 
already been decided in a previous appeal of the same case, and 
therefore, Board is not free to do anything contrary to the 
Court's prior action with respect to the same claim].  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine the current severity of his left 
knee disorder.  The claims folders must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursions of motion, if any, accompanied by 
pain.  The examiner should assess the degree 
of severity of any pain.  If pain or any 
other factor functionally limits motion, that 
fact must be clearly stated in the report and 
the specific degree of limitation of function 
must be reported.  (In other words, report 
where pain or any other limiting factor 
begins and whether functional motion is 
limited at that point or some other point.)

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the left knee.  
The examiner should also determine if the 
left knee locks and if so the frequency of 
the locking.  

Tests of joint movement against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should assess the additional functional 
impairment due to weakened movement, excess 
fatigability, or incoordination in terms of 
the degree of additional range of motion 
loss.   

The examiner should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use 
or during flare-ups, and provide an 
assessment of the functional impairment on 
repeated use or during flare-ups.  The 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  

2.  Readjudicate the remanded claim.  In so 
doing, address whether the findings of the 
February 2002 VA rheumatology consultation 
support a staged rating under Diagnostic 
Codes 5257 and 5258, per Fenderson.  

If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


